IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 70 EM 2015
                              :
               Respondent     :
                              :
                              :
            v.                :
                              :
                              :
IVES ARTIS,                   :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 19th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.